Title: Report on the Petition of Edward Darrell, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by the House of Representatives the Memorial of Edward Darrel of Charleston, respectfully makes thereupon the following Report—
The Memorial seeks compensation for a Cargo of Rice, Lumber, Tobacco and Naval Stores alleged to have been delivered to the Garrison of Charleston for their Use in April 1780, and for a Vessel stated to have been taken by the Commissioners of the Navy, and sunk in the Harbour for the purpose of obstructing the Channell.
By the shewing of the Memorialist, and by the Documents produced, it appears that the Application of this property to public use was by the Order of the Governor of South-Carolina.
On examination of the papers of South-Carolina deposited in One of the Offices of the Treasury, it appears that Compensation was made, on behalf of the State of South Carolina, to the Master of the Vessel for all the Articles taken (except the Vessel herself) and that for the Sum paid, Credit has been given to the State, in the Settlement of its Account with the United States.
This Circumstance, which extinguishes a principal part of the Claim of the Memorialist, is a ground of presumption, that, if facts could be traced, the residue might be also found to have been satisfied. No reason occurs why Satisfaction should have been made for the Cargo and not for the Vessel. The reason why the Vessel, if paid for, does not appear in the Document found among the papers of the State of South Carolina, may have been, that the payment for her was effected through some other Channel. The Account of public Expenditures in the Scene and for the period to which this Transaction applies, are too defective to afford a Clue in any such Case, justifying by their situation peculiar Caution in the Admission of Claims.
The Claim, if against the United States, is barred by the Acts of Limitation. But if more properly a Claim against the State of South Carolina in the first Instance (the light in which it is rather to be viewed from the two-fold Consideration of being founded on an Act of the Governor of that State, and of Compensation for the Cargo having been made by the State) the proper Course (as mentioned on other Occasions) was that it should have been first satisfied by the State and charged to the United States.
In either View the Circumstances are not such as to dispel all doubt concerning the Claim, so as to render it safe and expedient, by a Special Legislative Interposition, to remove the Obstacles which oppose its admission in the ordinary Course of the Treasury.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th 1794.
